Per Curiam. Appellant, Benjamin C. Duke, by and through his attorney, Bryan Christian, has filed a motion to file a belated appeal. His attorney accepts responsibility for the untimeliness in filing a notice of appeal and states in his motion that the notice of appeal was tendered late due to a mistake on his part. We find that such error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam); Jacks v. State, 344 Ark. 405, 39 S.W.3d 798 (2001).  Appellant’s motion is granted. A copy of this per curiam will be forwarded to the Committee on Professional Conduct.